Citation Nr: 1013990	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-21 126	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to a compensable rating from May 17, 2002 to 
May 20, 2004, for a hydrocele of the right testicle as a 
residual of a vasectomy.

2.  Entitlement to a rating higher than 20 percent for this 
disability from May 21, 2004 to October 31, 2006.

3.  Entitlement to a rating higher than 40 percent for this 
disability since November 1, 2006.

4.  Entitlement to a rating higher than 10 percent for 
ilioinguinal neuritis, status post ilioinguinal nerve 
ablation, also as a residual of the vasectomy.

5.  Entitlement to an initial rating higher than 10 percent 
for associated depression.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1983 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which confirmed and continued the noncompensable 
(i.e., 0 percent) rating then in effect for the Veteran's 
hydrocele as a residual of a vasectomy.  During the pendency 
of the appeal for a higher rating, however, the RO increased 
the rating for this disability to 20 percent - effective May 
21, 2004, and to 40 percent as of November 1, 2006.  The 
Veteran has continued to appeal for even higher ratings.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Also during the pendency of this appeal, the RO assigned a 
separate 10 percent rating for ilioinguinal neuritis to 
compensate the Veteran for the chronic groin pain he has 
experienced as a residual of his vasectomy.  And since he has 
at various times during the pendency of this appeal cited his 
major symptom as groin pain, the Board finds this issue is 
inextricably intertwined with the claim concerning the 
ratings for the hydrocele of his right testicle.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered); and see Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together.)

In September 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, more commonly referred to as 
a Travel Board hearing.

In April 2009 the Board issued a decision granting service 
connection for a psychological disorder - namely, 
depression, as secondary to, i.e., another residual of the 
vasectomy.  The Board remanded the Veteran's claim for higher 
ratings for his hydrocele to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  

In a May 2009 decision the AMC assigned an initial 10 percent 
rating for the depression retroactively effective from May 
17, 2002.  In response to that decision, the Veteran 
submitted a timely notice of disagreement (NOD) in September 
2009 to initiate an appeal to the Board.  But the RO has not 
provided him a statement of the case (SOC) concerning this 
claim.  He also must then be given an opportunity to perfect 
his appeal to the Board on this additional issue by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So the Board is remanding, rather than merely 
referring, this claim for a higher initial rating for the 
depression to the RO via the AMC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board also sees that the Veteran's May 2009 
correspondence includes a new claim for an increased rating 
for his headaches, and a request to reopen his previously 
denied claims for erectile dysfunction and blurred vision.  
The Board is referring these claims to the RO for initial 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board generally does not have jurisdiction over issues 
not yet adjudicated by the RO).

FINDINGS OF FACT

1.  The hydrocele in the Veteran's right testicle is not the 
cause of his voiding or renal dysfunction.

2.  The Veteran's right ilioinguinal neuritis results in 
constant, severe pain that is treated with an implanted 
spinal nerve stimulator.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
hydrocele of the right testicle as a residual of the 
vasectomy from May 17, 2002 to May 20, 2004, or a rating 
higher than 20 percent from May 21, 2004 to October 31, 2006, 
or a rating higher than 40 percent since November 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.115, 4.115a, Diagnostic Code 7529 (2009).  

2.  The Veteran already has the maximum schedular rating of 
10 percent for the right ilioinguinal neuritis as a residual 
of the vasectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.123, 4.124a, 
Diagnostic Code 8630 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).



These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in June 2002, February 2004, August 2005, July 
2006, February 2008, August 2008 and April 2009.  These 
letters informed him of the type of evidence needed to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
The more recent July 2006, February 2008, August 2008 and 
April 2009 letters complied with Dingess, as well, by also 
apprising him of the disability rating and downstream 
effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he identified.  
He was also examined for VA compensation purposes in July 
2003, March 2005, November 2006, March 2008, and May 2008.  
These examination reports contain the information needed to 
assess the severity of his hydrocele and ilioinguinal 
neuritis, the determinative issues.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In April 2009, the Board remanded this case to the RO via the 
AMC for further development and consideration - including 
obtaining additional VA treatment records from the local VA 
Medical Center (VAMC) in Jackson and elsewhere, such as from 
any private physicians that had provided relevant treatment.  
The remand also was to obtain the records concerning the 
Veteran's two recent vasectomies and, if determined 
necessary, to have him reexamined for compensation purposes.  
The AMC substantially complied with these remand directives 
in further developing the claims by obtaining these 
additional records.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  And 
it was determined the Veteran did not need to be reexamined 
since the medical and other evidence already of record, both 
the reports of his more recent VA compensation examinations 
and the additional treatment records obtained on remand, did 
not suggest a worsening of the conditions at issue since 
those prior examinations and instances of treatment.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-
95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Higher Ratings for the Hydrocele of the Right 
Testicle as a Residual of the Vasectomy

In April 1993, the RO granted service connection for a 
hydrocele of the right testicle as a residual of a vasectomy 
and assigned an initial noncompensable rating.  The Veteran 
filed this claim for a higher rating in May 2002.  The RO 
initially confirmed and continued the noncompensable (i.e., 0 
percent) rating, but then increased the rating to 20 percent 
effective May 21, 2004, and again to 40 percent as of 
November 1, 2006.  However, for the reasons and bases 
discussed below, the Board finds no grounds for further 
increasing the ratings for any of these time periods at 
issue.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But the Court has held that, in 
determining the present level of disability for any 
increased-evaluation claim, the Board must consider whether 
to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, where the evidence contains 
factual findings demonstrating distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one 
year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's disability has been rated under 
38 C.F.R. § 4.115a, DC 7529, for benign neoplasms of the 
genitourinary system.  Under this code, the evaluator 
is instructed to rate the disability based on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.



Renal dysfunction is rated at the noncompensable level if 
there is albumin and casts with a history of acute nephritis; 
or there is hypertension at the noncompensable level under DC 
7101.  A 30 percent rating is warranted if there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or transient or slight edema; or hypertension 
that is at least 10 percent disabling.  A 60 percent rating 
is warranted if there is constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension that is at least 40 percent disabling.

Voiding dysfunction may be rated based on frequency, urine 
leakage or obstructed voiding.  Ratings based on urinary 
frequency allow for a 20 percent rating where the daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  Urinary frequency 
characterized by daytime voiding interval less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent rating.  38 C.F.R. § 4.115a.

Ratings based on urine leakage, including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence allow for a 20 percent 
rating where the Veteran is required to wear of absorbent 
materials that must be changed less than two times per day.  
Urine leakage which requires the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, urine leakage 
that requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day is evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent 
rating where there is marked hesitancy, weak or slow stream 
or decreased force of stream.  Urinary retention that 
requires catheterization warrants a 30 percent rating.

Applying these criteria to the facts of this case, the Board 
finds no basis for assigning higher ratings based on either 
voiding dysfunction or renal dysfunction.  Although the 
Veteran has voiding and renal dysfunction, it is not because 
of the hydrocele in his right testicle as a residual of the 
vasectomy, rather, on account of other unrelated factors.  
His voiding and renal dysfunction has never been linked to 
the hydrocele of his right testicle.  In fact, no hydrocele 
was even found during his November 2006 and May 2008 VA 
compensation examinations.  Similarly, the voiding and renal 
dysfunction has not even been linked to his vasectomies.  
Consequently, to the extent he has voiding and renal 
dysfunction, this cannot be used as grounds for increasing 
the ratings for his right hyrocele as a residual of the 
vasectomies because the voiding and renal dysfunction is not 
associated with or otherwise part and parcel of this service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (indicating VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  The 
medical evidence supporting this conclusion is the reports of 
five VA compensation examinations in July 2003, March 2005, 
November 2006, March 2008, and May 2008, and the Veteran's VA 
treatment records.

In October 1987, while in service, the Veteran had a 
vasectomy.  In September 1990 his wife became pregnant and he 
subsequently had another vasectomy in February 1991.  He had 
pain and swelling following surgery and, in August 1991, a 
spermatic granuloma was removed.  His military service ended 
in March 1992.

During a January 1993 VA examination the Veteran reported 
that he had some swelling and soreness on the left side three 
to four times a month and some numbness in his leg.  The 
examiner found no tenderness or pain in the scrotum.  The 
examiner found a very small 8 mm cystic mass at the posterior 
superior pole of the right testicle, which he stated felt 
like a hydrocele although it was possible that it was a 
spermatocele.

In February 2003, the Veteran was treated for complaints of 
pain in the right scrotum and numbness in the thigh.  An 
ultrasound found some abnormalities - small varioceles 
bilaterally, a small hydrocele on the right side, a small 
fluid filled cyst in the head of the epididymis on the right 
side, but found that both testes demonstrated good blood 
flow.  The April 2003 VA examination found no palpable 
evidence of a hydrocele in the right testicle.  Later that 
month, the Veteran underwent an attempted vasovasostomy or 
vasectomy reversal.  At the time of surgery, it was 
discovered that a large segment of vas deferens had 
previously been removed and the surgeons were unable to 
obtain sufficient length of vas deferens for the 
vasovasostomy.  The proximal vas and distal epididymal 
remnants were excised.  The pathology report indicated 
spermatic granuloma. 

A July 2003 addendum to the April 2003 VA examination 
indicated the Veteran's then current condition was tenderness 
at the surgical site with some mild numbness of the medial 
aspect of the right thigh.  The examiner stated the Veteran's 
erectile dysfunction was not of organic origin.

The March 2005 VA examination found slightly elevated right 
testis with thickening of the spermatic duct on the left.  
The scrotal contents seemed normal and intact.  Genitalia 
appeared normal except for the neurological examination.  
Rectal examination indicated slight swelling of the prostate.  
Neurological examination revealed lack of sensation on the 
right-side in the area enervated by the ilioinguinal nerve 
below the inguinal ligament.  Although the Veteran reported 
incontinence and the examiner was specifically requested to 
answer whether the incontinence was related to the service-
connected condition,  the examiner failed to answer the 
question posed.

An April 2005 urodynamics procedure indicated a very small 
bladder capacity.  An October 2005 VA urology treatment 
record shows that a flexible cystoscopy procedure was 
performed for the Veteran's urinary incontinence.  The 
impression was benign prostatic hypertrophy with lower 
urinary tract symptoms refractory to transurethral incision 
of the bladder neck.  A January 2006 treatment record lists 
the diagnosed condition as a bladder neck dysfunction.  A 
July 2006 treatment record indicates the Veteran underwent 
interstim testing and subsequent placement of permanent 
interstim generator to control his incontinence.

The November 2006 VA examination found that the external 
genitalia were normal adult male.  The right testicle was 
slightly atrophic and slightly tender.  There was no evidence 
of a hydrocele at the then current time.  The prostate gland 
was plus one symmetrically enlarged.  The Veteran reported 
chronic pain in his right testicle and right ilioinguinal 
area, which he said increased with intercourse.  He reported 
genitourinary complaints of difficulty voiding, symptoms of 
obstruction, and incontinence.  However, the examiner stated 
that he was unable to relate the erectile dysfunction, 
urinary incontinence, and bladder outlet obstructive symptoms 
to the vasectomy.

The March 2008 VA examination found incomplete sensory loss 
over most of the right lower quadrant and upper thigh, 
extending far beyond the distribution of the ilioinguinal 
nerve.  The examiner stated the Veteran's primary disability 
was pain.  The examiner also determined the Veteran's 
urologic disabilities should be separately assessed.

A subsequent May 2008 VA examination found the external 
genitalia were normal adult male.  The testicles were 
slightly atrophic but normal in consistency and without 
unusual tenderness.  The prostate gland was one to two plus 
symmetrically enlarged.  The examiner stated the Veteran had 
chronic testicular pain secondary to a vasectomy.  The 
examiner also diagnosed erectile dysfunction and benign 
prostatic hyperplasia, however, he stated that the etiology 
of the erectile dysfunction and urinary incontinence could 
not be related to the vasectomy or to the hydrocele.  The 
examiner also diagnosed chronic kidney disease, which he 
stated was most likely secondary to diabetic nephropathy and 
hypertensive nephrosclerosis.

The Veteran's urinary symptoms have been linked to a bladder 
neck dysfunction and benign prostatic hyperplasia.  There is 
absolutely no evidence that the hydrocele of his right 
testicle has caused his bladder neck dysfunction or 
benign prostatic hyperplasia.  Additionally, his renal 
(kidney) dysfunction has been linked to his diabetes mellitus 
and hypertension, so to conditions that are not 
service connected - meaning unrelated to his military 
service.  Consequently, there is no basis to rate his 
disability on voiding dysfunction or renal dysfunction 
because these impairments are not the result of his service-
connected disability, instead, other unrelated factors.  His 
mere lay belief to the contrary is insufficient to rebut the 
medical examiners' findings because they are more qualified 
to make this important determination.  Cf. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Board also has considered other possible diagnostic 
codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  Another possible diagnostic code to consider 
is DC 7525 for chronic epididymo-orchitis.  This diagnostic 
code indicates the condition should be rated as urinary tract 
infections, a condition from which the Veteran does not 
suffer.  Another possible code is DC 7523 for complete 
atrophy of the testicles.  Under DC 7523, complete atrophy of 
one testicle warrants a noncompensable rating and complete 
atrophy of both testicles warrants a 20 percent rating.  
However, the Veteran only has at most slight atrophy of his 
testicles, his right testicle in particular, which is 
insufficient to assign a higher rating under this alternative 
code.

The only symptom clearly associated with the Veteran's 
condition is chronic pain, which is more appropriately rated 
under 38 C.F.R. § 4.123 for neuritis.  And whether this 
rating is appropriate will be discussed in the next section 
concerning his service-connected ilioinguinal neuritis.

Therefore, as the Board does not find the Veteran's condition 
has been properly rated under voiding and/or renal 
dysfunction under DC 7529 or that there is another diagnostic 
code which would support a higher rating for his condition, 
his appeal must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 4.3.

III.  Increased Rating for the Ilioinguinal Neuritis, Status 
Post Ilioinguinal Nerve Ablation, also as a Residual of the 
Vasectomy

The Veteran's ilioinguinal neuritis has been rated under DC 
8630.  Under DC 8530 for paralysis of the ilioinguinal nerve, 
a noncompensable rating is warranted for mild or moderate 
paralysis, and a 10 percent rating is warranted for severe to 
complete paralysis.  A maximum 10 percent disability rating 
is also assigned for neuritis and neuralgia of the 
ilioinguinal nerve analogously when these disorders cause 
manifestations analogous to severe to complete paralysis.  
See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 
8630, 8730.

The Veteran already has a 10 percent rating, so the maximum 
permissible rating under DC 8630.  He has chronic, severe 
pain in the area of his right ilioinguinal nerve.  He also 
has associated sensory loss in the right lower quadrant of 
his abdomen and upper right thigh.  His VA treatment records 
show he has undergone a ilioinguinal nerve ablation 
procedure, numerous nerve blocks, and the implantation of a 
spinal cord stimulator all in an effort to relieve his 
constant, severe pain.  But the rating schedule does not 
provide grounds for assigning an even higher rating.  His 
only possible recourse is to obtain an even higher rating on 
an 
extra-schedular basis under the special provisions of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The Board will discuss whether he meets the 
requirements for this special consideration in the remand 
development below.  But otherwise, this claim must be denied 
because the preponderance of the evidence is unfavorable.  
38 C.F.R. §§ 4.3, 4.7.


ORDER

The claim for a compensable rating for the hydrocele of the 
right testicle as a residual of a vasectomy prior to May 20, 
2004 is denied.

The claim for a rating higher than 20 percent for this 
disability from May 21, 2004 to October 31, 2006 is denied.

The claim for a rating higher than 40 percent for this 
disability since November 1, 2006, is denied.

The claim for a schedular rating higher than 10 percent for 
the ilioinguinal neuritis, status post ilioinguinal nerve 
ablation, also as a residual of the vasectomy, is denied.




REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.



In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

Here, because the Board finds that a rating according to the 
applicable diagnostic codes does not contemplate the severity 
and extent of the Veteran's symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is required.  See 38 C.F.R. §§  4.115a, Diagnostic 
Codes 7523, 7525, 7529; 4.123, 4.124, 4.124a, Diagnostic 
Codes 8530, 8630, 8730.

Other development also is required because, in a May 2009 
decision, the AMC assigned an initial 10 percent rating for 
the Veteran's depression retroactively effective from May 17, 
2002.  And in response to that decision, he submitted a 
timely NOD in September 2009 to initiate an appeal to the 
Board.  But the RO has not provided him a SOC concerning this 
claim.  He also must then be given an opportunity to perfect 
his appeal to the Board on this additional issue by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So the Board is remanding, rather than merely 
referring, this additional claim for a higher initial rating 
for the depression to the RO via the AMC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Refer this case to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
consideration of an extra-schedular 
evaluation for the service-connected 
residuals of the vasectomy in accordance 
with 38 C.F.R. § 3.321(b)(1).

2.  Send the Veteran a SOC concerning 
whether he is entitled to an initial 
rating higher than 10 percent for his 
associated depression.  Also apprise him 
that he still needs to file a substantive 
appeal (VA Form 9 or equivalent 
statement) in response to the SOC to 
perfect an appeal of this additional 
claim to the Board.  See 38 C.F.R. 
§ 20.200 (2009).  If, and only if, 
he perfects a timely appeal of this 
additional claim should it be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


